Mr. Chief Justice Teller
delivered the opinion of the court.
This case was tried with No. 10564, decided at this term, and a judgment rendered against the plaintiff in error in favor of the county of Washington for the amount of certain discounts allowed to plaintiff in error, defendant below, on county warrants issued to him for salary, and for some extra services rendered.
The trial court held that the plaintiff in error, who was a county commissioner when he received warrants in payment of his claims against the county, took them at their face value, and rendered judgment accordingly.
The question of pleading presented in this case is the same as that in the case just mentioned, and is determined by the decision of that case. We think the trial court was right in its determination as above stated and the judgment is accordingly affirmed.
Mr. Justice Sheafor and Mr. Justice Campbell concur.